      Case: 3:14-cv-00279-MPM-RP Doc #: 174 Filed: 12/16/20 1 of 2 PageID #: 9428




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

TONYA MUNSON, an individual                      )
                                                 )
                      Plaintiff                  )
                                                 )
                                                 )
                                                 )     Case No. 3:14-cv-00279-MPM-RP
vs.                                              )
                                                 )
C. R. BARD, INC., and                            )
BARD PERIPHERAL VASCULAR, INC.                   )
                                                 )
                      Defendants                 )

  ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION TO FILE CERTAIN
                      EXHIBITS UNDER SEAL

        The Court, having considered Defendants’ Unopposed Motion to File Certain Exhibits

Under Seal (the “Motion to Seal”) [Dkt. 173], finds the Motion to Seal is well taken and is

GRANTED.

        It is, therefore, ORDERED that, given the voluminous amount of Health Insurance

Portability and Accountability Act (HIPPA) protected information contained with the exhibits,

Defendants may file under seal, the following:

           •   Exhibits B, C, H, and K to Defendants’ Motion for Judgment on the Pleadings, and

               in the Alternative, Summary Judgment [Dkt. 171];

           •   Exhibits D and E to Defendants’ Motion to Limit or Exclude Certain Opinions and

               Testimony of Leigh Anne Levy, RN [Dkt. 167];

           •   Exhibit D to Defendants’ Motion to Limit or Exclude Certain Opinions and

               Testimony of Darren R. Hurst, M.D. [Dkt. 165]; and
    Case: 3:14-cv-00279-MPM-RP Doc #: 174 Filed: 12/16/20 2 of 2 PageID #: 9429




          •    Exhibit F to Defendants’ Motion to Limit or Exclude Certain Opinions and

              Testimony of John M. Trapani III, PH.D [Dkt. 169].

       It is further ORDERED that these exhibits be permanently sealed from public access only,

with CM/ECF access permitted to all counsel of record.

       So ORDERED, this 16th day of December, 2020


                                            /s/ Michael P. Mills
                                            UNITED STATES DISTRICT JUDGE
                                            NORTHERN DISTRICT OF MISSISSIPPI
